DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 25, 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0125021 Thiers et al in view of US 6,122,872 Sauter and US 2012/0266555 Cappelle. 
Regarding claim 17, Thiers teaches a skirting board (paragraph 0001), comprising 
a core with an upper side, an opposed lower side and a front side and back side situated opposite to each other and extending between the lower side and the upper side (figure 1), 
2,3, interrupted from one another (figure 35) said two separate core parts having contact surfaces (figure 2), 
wherein said two separate core parts are glued to each other at a location of said contact surfaces (paragraph 0121) to form a miter connection (paragraph 0123), each of said two separate core parts being unitary, 
wherein when in the miter connection, a first one 3 of said two separate core parts forming at least said upper side of the core, and a second one 2 of said two separate core parts forming at least said front side of the core (figure 1), 
a plate-shaped material 8, which is attached to and continuously covers at least the front side and the upper side of the core (figures 2 and 35),
wherein the plate-shaped material is a synthetic material sheet (paragraph 0117) that is adhered onto the core forming a laminate structure therewith (paragraphs 0186 and 0147), said plate-shaped material being bendable, and rigid in a direction in a plane of the plate-shaped material (paragraph 0179, where “rigid” is relative), 
wherein a glue layer is provided between the synthetic material sheet and the core, said glue layer securing the basic layer of synthetic material sheet to the core (paragraph 0186), 
wherein at least the side of the plate-shaped material facing away from the core entirely covers the front side and the upper side of the core uninterruptedly (figures 1, 2 and 35),
wherein a thickness of the plate-shaped material is smaller than the distance between the front side and the back side of the core (figure 2).
Thiers does not teach that the plate-shaped material extends to beyond the lower side of the core. Sauter teaches a base molding system wherein a portion of the plate-shaped material 14, the visible surface, seen from the upper side of the core 12, extends to beyond the lower side of 
Therefore, Thiers in view of Sauter teaches the product of Thiers with the modification of the bottom portion of the core being removed, allowing for the inclusion of wires within the core, with the plate-shaped material 8 remaining in place to cover the wire space from the front side. 
Neither Thiers nor Sauter teaches luxury vinyl material. One reading Thiers as a whole would appreciate that Thiers, while preferring a DPL assembly (paragraph 0118), is not limited to specific materials, leaving this up to the artisan based on the desired final product. Cappelle teaches a floor panel including a core 1 and a plate-shaped material 35 (paragraph 0121), including a decorative floor covering material, with a synthetic material sheet construction, where the synthetic material sheet is made of a luxury vinyl flooring material (paragraph 0003) comprising at least a basic layer 42 containing a vinyl material, decoration layer 41 and transparent top layer 43 (paragraph 0144). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the DPL of Thiers with the luxury vinyl flooring material of Cappelle because this material is soft and supple, providing an ideal flooring material (paragraph 0007).
Regarding claim 25, Thiers teaches that the core is made of a wood-containing material (paragraph 0028). 

Regarding claim 36, Thiers in view of Sauter teaches that a free extremity of the plate-shaped material that extends beyond the lower side of the core is configured in a way such that the core is provided at a distance above a floor or floor covering and capable of supporting the core about the floor or floor covering (the space at the bottom of Sauter figure 1 imported into Thiers figure 1).  
Regarding claim 37, none of Thiers, Sauter nor Cappelle explicitly teach that the plate-shaped material has a higher density than the core. However, Cappelle teaches that the plate-shaped material is made of LVT (paragraph 0003). And Thiers teaches that the core may be made of extruded wood (paragraph 0028). The instant specification also teaches that the plate-shaped material is made of LVT (as-filed spec page 2, lines 25-31), and the core is made of a wood-containing material that may be extruded (as-filed spec page 3, lines 4-6). The instant specification also states that the plate-shaped material has a higher density than the core. Therefore, it is reasonable to expect that the combination’s plate-shaped material has a higher density than the core. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 39, Thiers teaches that said core is formed from a non-water resistant material (paragraph 0028, where wood is not water-resistant). 

Claims 20, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0125021 Thiers et al in view of US 6,122,872 Sauter and US 2012/0266555 Cappelle as applied to claim 17 above, and further in view of US 2001/0032432 Paxton et al.
Regarding claims 20, 33 and 38, Thiers in view of Sauter teaches the skirting board, and Thiers further teaches that the laminate 6 is 7-9 mm thick (paragraph 0192). Paxton teaches a skirting board with a core 12 and a plate-shaped material 10, where the thickness of the plate-shaped material is 0.1-0.5 inches (2.54-12.7 mm, paragraph 0029). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 2.54-12.7 mm reads on the claimed range of 2-5 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the thickness of Paxton in the product of Thiers in view of Cappelle because this is a suitable thickness to achieve a light-weight board that is still strong (paragraph 0004).	

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0125021 Thiers et al in view of US 6,122,872 Sauter and US 2012/0266555 Cappelle as applied to claim 17 above, and further in view of US 1,900,987 Goff.
Regarding claim 26, Thiers in view of Sauter teaches the skirting board, but does not teach grooves in the plate-shaped material. Goff teaches a wall paper material for application to walls, including removable band 2 protruding from the lower side (page 1, lines 47-62), which extends in the longitudinal direction (figure 2). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the perforated removable portion of Goff in the decorative cover of Thiers in view of Sauter because this allows for adjustment due to uneven base boards or floors (page 1, lines 53-56).
Regarding claim 27, Thiers in view of Sauter, Cappelle and Goff does not teach a second groove. However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, the single perforation taught by Goff reads on two perforations, and therefore two grooves, absent evidence of a new or unexpected result.

Response to Arguments
Applicant's arguments filed September 29, 2021, have been fully considered but they are not persuasive.
Applicant argues that Sauter teaches away from claim 17 because Sauter does not teach a motivation to combine and is directed to a space where a wire is located. However, it is unclear how this is teaching away. In order to teach away, Sauter should specifically state why an 
Applicant argues that a skilled person would not glue a top layer to the invention of Sauter where the layer extends beyond the core. However, Applicant has not explained why this is so. The fact that Sauter is designed to be removed has no bearing on the plate-shaped layer extending beyond the core. These features are not mutually exclusive. 
Applicant argues that neither Thiers nor Sauter teaches bendability for the plate-shaped material as well as rigidity. However, Thiers does teach that the material is bendable, as discussed in the final embodiment and shown in figures 35-36. Additionally, “rigid” is a relative term and has not been defined by the specification as having any specific feature such that any material may be rigid. Furthermore, the plate-shaped material is taught by the vinyl material of Cappelle. If Applicant’s vinyl meets the limitations, then Cappelle’s would as well. 
Applicant argues that the uninterrupted coverage of the plate-shaped material negates Sauter’s teachings. However, Sauter is used only to teach the space at the bottom of the core, under the core and behind the plate-shaped material. It is unclear why uninterrupted coverage would not allow for this teaching. 
Applicant argues that claim 17 has been amended to specify that the core is protected from water. However, such a feature is not claimed. 
Applicant argues that the thickness ranges are critical, but has not supplied data to support this conclusion. 
Applicant argues that Thiers teaches away from Cappelle’s vinyl material because Thiers teaches a thermohardenable material. However, it is unclear how this is specifically teaching away. One reading Thiers as a whole would appreciate that Thiers is not restricted to only 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781